Title: To James Madison from Francis H. Rozer, 26 October 1802
From: Rozer, Francis H.
To: Madison, James


Sir
Oct. 26th. 1802
I have requested Mr F. Hall to call on you for the hire of my Negro Man George. I was in hopes he suited you, and that you would have continued him in your service. As I am informed the hire of servants is not so high as it was; I intended informing you of my terms for the ensuing year, which I have fix’d at $100. If inclined to continue him, please inform me by Mr Hall. I have the honor to be Sir Your Most Obt. Servt.
Frs. H Rozer
 

   
   RC (DLC).



   
   For the initial terms of JM’s hire of Rozer’s slave, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:203.


